Title: To Thomas Jefferson from William Carmichael, 5 November 1787
From: Carmichael, William
To: Jefferson, Thomas



My Dear Sir
Escurial 5th Novr. 1787

Since my last I have found it necessary to follow the court hither, altho’ the present State of my finances can ill support the Enormous Expence of Lodgings &c. in this Little place, in which there is not a garret unnoccupied. Two or three days ago I had a conference with the Minister whom I found in the same friendly disposition with regard to the United States which he has ever professed to me and which his conduct has evinced. The present Situation of affairs in Europe excites an anxious curiosity in all thinking people here and I beleive that no couriers arrival was expected with more impatience, than that of one from Versailles in the present moment. The conjectures formed on this occasion are so various and contradictory, that it would be trespassing on your patience to Repeat them. I have kept a kind of diary for more than two months of the feigned or real opinions of Men respecting the Issue of an Affair which agitates their minds at this crisis. The versatility in their manner of speaking is really become an Amusement to me. The present Idea is peace. How this can be they have  not yet told me. The inclosed paper which is the Substance of the dispatch mentioned will show you the Nature of the Language held by one of the Parties here. I am told that the Person to whom it was addressed, was instructed to sound the Minister upon a garantee by this court of the Dutch constitution as it is at present.
The Language held by the Minister is said to be Moderate, but firm and decisive. Preparations are making to put the Marine on a respectable and formidable footing. Some say not with the requisite dispatch and vigor. The Person of whose Letter I sent a copy in my last is indefatigable in his endeavors to prevent this court from making a common cause with France in this business as well as in exciting the Principal Individuals of this Nation and of others against what he Styles the intermeddling and ambitious policy of that Court. He is a vigilant and artful Minister full of Statagem and Artifice. But not without his weak side when intimately known. I have transmitted to Morocco the Ratification you sent me with the Dispatches of this court, as the Safest and speediest manner of its reaching its destination. I have no letters from thence, but I have seen a Letter from Mogadore mentioning the Arrival of an American vessel in five weeks from Boston to purchase Mules. Yesterday the Infanta Wife of Dn. Gabriel was delivered of a Daughter, to whom 17. names have been given of which the Principal is Carlota. This Event occasions three days of Gala and Illumination. I have no direct news from America, the Ct. de F.B. told me that he had received a Letter advising that the Convention had broke up and that the measures adopted by that Body were announced. With very great respect & Esteem I have the honor to be Your Excellencys Obliged & Most Obedt. Sevt,

Wm. Carmichael

